DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraphs 147, 150 and 151, the description regarding Figs. 5-7 is incorrect, it appears related to Figs. 18-20.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the gradient" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
16 recites the limitation "the gradient" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the gradient" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-9, 11, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (U.S. Patent No. 20210128102) in view of Jack (U.S. Publication No. 20150046098) and Gammell (U.S. Patent No. 5088327).
Regarding claim 1, Negishi teaches a system for non-destructive testing of materials, comprising: a transducer housing (Fig.1, 18) assembly in communication with a processor (Fig.1, 1) and a display means (Fig.1, 7); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object (Abstract); wherein the processor generates an area (As shown in Figs. 5-6, length and width of an foreign object is measured, therefore an area is also known) and a characteristic length of a foreign object within the test object wherein the foreign object 
Negishi is silent about the ultrasonic transducer is disposed within a sealed fluid chamber within the transducer housing assembly and wherein the generated characteristic length for the foreign object differs from a true characteristic length of the foreign object by less than 0.5 mm.
Jack teaches wherein the generated characteristic length for the foreign object differs from a true characteristic length of the foreign object by less than 0.5 mm (Paragraph 85, “Imperium I-600 detector with 0.21 mm resolution”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Negishi’s ultrasonic transducer to have resolution less than 0.5 mm because it would increase accuracy of Negishi’s system.
The combination of Negishi and Jack is silent about the ultrasonic transducer is disposed within a sealed fluid chamber within the transducer housing assembly.
Gammell teaches the ultrasonic transducer (Fig.1, 22) is disposed within a sealed fluid chamber (Fig.1, 20) within the transducer housing assembly (Fig.1, 10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put Negishi’s ultrasonic transducer inside a sealed fluid chamber because it would improve ultrasonic coupling between Negishi’s ultrasonic transducer and a subject under test.
Regarding claim 5, the combination of Negishi, Jack and Gammell teaches all the features of claim 1 as outlined above, Jack further teaches wherein the ultrasonic transducer operates at a frequency greater than 2.25 MHz (Paragraphs 65-67).

Regarding claim 9, the combination of Negishi, Jack and Gammell teaches all the features of claim 1 as outlined above, Negishi further teaches wherein an artificial intelligence module automatically highlights the foreign object on the 3-D graphical representation (Paragraph 57).
Regarding claim 11, Negishi teaches a system for non-destructive testing of materials, comprising: a transducer housing (Fig.1, 18) assembly in communication with a processor (Fig.1, 1) and a display means (Fig.1, 7); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object (Abstract); wherein the processor generates an area (As shown in Figs. 5-6, length and width of an foreign object is measured, therefore an area is also known) and a characteristic length of a foreign object within the test object (As shown in Figs.5-6); wherein the processor generates a three-dimensional (3-D) graphical representation of the test object, including the foreign object, and the 3-D graphical representation is displayed via the display means (Paragraph 134); and wherein an artificial intelligence module automatically highlights the foreign object on the 3-D graphical representation  (Paragraph 57).
Negishi is silent about wherein an ultrasonic transducer is disposed within a sealed fluid chamber within the transducer housing assembly.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put Negishi’s ultrasonic transducer inside a sealed fluid chamber because it would improve ultrasonic coupling between Negishi’s ultrasonic transducer and a subject under test.
Regarding claim 15, the combination of Negishi and Gammell teaches all the features of claim 11 as outlined above, the combination of Negishi and Gammell is silent about wherein the ultrasonic transducer operates at a frequency greater than 2.25 MHz.
Jack teaches wherein the ultrasonic transducer operates at a frequency greater than 2.25 MHz (Paragraphs 65-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Negishi’s ultrasonic transducer to operate at frequency greater than 2.25 MHz because it would increase accuracy of Negishi’s system.
Regarding claim 17, the combination of Negishi and Gammell teaches all the features of claim 11 as outlined above, Negishi further teaches wherein the foreign object has a characteristic length smaller than 6 mm (As shown in Fig.6, the length/width is less than 6mm).
Regarding claim 18, the combination of Negishi and Gammell teaches all the features of claim 11 as outlined above, the combination of Negishi and Gammell is 
Jack teaches wherein the generated characteristic length for the foreign object differs from a true characteristic length of the foreign object by less than 0.5 mm (Paragraph 85, “Imperium I-600 detector with 0.21 mm resolution”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Negishi’s ultrasonic transducer to have resolution less than 0.5 mm because it would increase accuracy of Negishi’s system.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (U.S. Patent No. 20210128102) in view of Jack (U.S. Publication No. 20150046098) and Gammell (U.S. Patent No. 5088327) and Wang et al (U.S. Patent No.5631425).
Regarding claim 2, the combination of Negishi, Jack and Gammell teaches all the features of claim 1 as outlined above, the combination of Negishi, Jack and Gammell is silent about wherein the processor is in communication with a material database containing information regarding a plurality of materials, and wherein the processor matches a material of the foreign object to at least one of the plurality of materials.
Wang teaches wherein the processor is in communication with a material database containing information regarding a plurality of materials, and wherein the processor matches a material of the object to at least one of the plurality of materials (Abstract and column 1, line 65 to column 2, line 42).

Regarding claim 3, the combination of Negishi, Jack, Gammell and Wang teaches all the features of claim 2 as outlined above, the combination of Negishi, Jack, Gammell and Wang is silent about wherein the processor generates a list including the at least one of the plurality of materials, wherein each material is automatically assigned a probability value corresponding to a likelihood that each material in the list matches the material of the foreign object.
However it is well known in the art that in the real measurement, it is very hard to get 100% match, therefore there is always some mismatch between the measured data and the stored data.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to assign a probability value corresponding to a likelihood that each material in the list matches the material of the foreign object, since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4, the combination of Negishi, Jack, Gammell and Wang teaches all the features of claim 2 as outlined above, Wang further teaches wherein the 
Regarding claim 12, the combination of Negishi and Gammell teaches all the features of claim 11 as outlined above, the combination of Negishi and Gammell is silent about wherein the processor is in communication with a material database containing information regarding a plurality of materials, and wherein the processor matches a material of the foreign object to at least one of the plurality of materials.
Wang teaches wherein the processor is in communication with a material database containing information regarding a plurality of materials, and wherein the processor matches a material of the object to at least one of the plurality of materials (Abstract and column 1, line 65 to column 2, line 42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to connect Negishi’s processor to a material database because it would allow Negishi’s system to identify the material type of Negishi’s foreign matter.
Regarding claim 13, the combination of Negishi, Gammell and Wang teaches all the features of claim 12 as outlined above, the combination of Negishi, Gammell and Wang is silent about wherein the processor generates a list including the at least one of the plurality of materials, wherein each material is automatically assigned a probability value corresponding to a likelihood that each material in the list matches the material of the foreign object.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to assign a probability value corresponding to a likelihood that each material in the list matches the material of the foreign object, since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, the combination of Negishi, Gammell and Wang teaches all the features of claim 12 as outlined above, Wang further teaches wherein the information regarding the plurality of materials includes the speed of sound in each of the plurality of materials and/or a density of each of the plurality of materials (Column 4, lines 43-60 and Column 5, lines 4-5).

Claims 6-7, 10, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (U.S. Patent No. 20210128102) in view of Jack (U.S. Publication No. 20150046098) and Gammell (U.S. Patent No. 5088327) and Tsubaki et al (U.S. Publication No.20120250970).
Regarding claim 6, the combination of Negishi, Jack and Gammell teaches all the features of claim 1 as outlined above, the combination of Negishi, Jack and Gammell is 
Tsubaki teaches wherein the test object includes a plurality of layers (Fig.2, 50), and wherein the processor is operable to provide information including a depth of the foreign object from a testing surface and which layers of the plurality of layers the foreign object extends through (Paragraphs 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Negishi’s ultrasonic transducer to test composite materials because it would allow Negishi’s ultrasonic transducer to detect foreign objects inside a composite material.
Regarding claim 7, the combination of Negishi, Jack and Gammell teaches all the features of claim 1 as outlined above, the combination of Negishi, Jack and Gammell is silent about wherein a plurality of A-scans is generated for a plurality of depths of the test object, and wherein boundaries of the foreign object at each of the plurality of depths are determined by mapping the gradient of amplitudes of the plurality of A-scans at each of the plurality of depths.
Tsubaki teaches wherein a plurality of A-scans is generated for a plurality of depths of the test object, and wherein boundaries of the foreign object at each of the plurality of depths are determined by mapping the gradient of amplitudes of the plurality of A-scans at each of the plurality of depths (Paragraph 4).

Regarding claim 10, the combination of Negishi, Jack and Gammell teaches all the features of claim 1 as outlined above, the combination of Negishi, Jack and Gammell is silent about wherein the test object includes a plurality of layers, and wherein nine or more layers of the test object are between the transducer and the foreign object.
Tsubaki teaches wherein the test object includes a plurality of layers (As shown in Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Negishi’s ultrasonic transducer to test composite materials because it would allow Negishi’s ultrasonic transducer to detect foreign objects inside a composite material.
The combination of Negishi, Jack and Gammell and Tsubaki is silent about wherein nine or more layers of the test object are between the transducer and the foreign object.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have nine or more layers of the test object between the transducer and the foreign object, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 16, the combination of Negishi and Gammell teaches all the features of claim 11 as outlined above, the combination of Negishi and Gammell is silent about wherein a plurality of A-scans is generated for a plurality of depths of the test object, and wherein boundaries of the foreign object at each of the plurality of depths are determined by mapping the gradient of amplitudes of the plurality of A-scans at each of the plurality of depths.
Tsubaki teaches wherein a plurality of A-scans is generated for a plurality of depths of the test object, and wherein boundaries of the foreign object at each of the plurality of depths are determined by mapping the gradient of amplitudes of the plurality of A-scans at each of the plurality of depths (Paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Negishi’s system to use planar gradational image to determine location of Negishi’s foreign matter because it would increase accuracy of Negishi’s system.
Regarding claim 19, Negishi teaches a system for non-destructive testing of materials, comprising: a transducer housing (Fig.1, 18) assembly in communication with a processor (Fig.1, 1) and a display means (Fig.1, 7); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object (Abstract); wherein the processor generates an area (As shown in Figs. 5-6, length and width of an foreign object is measured, therefore an area is also known) and a characteristic length of a foreign object within the test object, wherein the foreign object 
Negishi is silent about wherein a plurality of A-scans is generated for a plurality of depths of the test object, and wherein boundaries of the foreign object at each of the plurality of depths are determined by mapping the gradient of amplitudes of the plurality of A-scans at each of the plurality of depths; wherein the generated characteristic length for the foreign object differs from a true characteristic length of the foreign object by less than 0.5 mm.
Jack teaches wherein the generated characteristic length for the foreign object differs from a true characteristic length of the foreign object by less than 0.5 mm (Paragraph 85, “Imperium I-600 detector with 0.21 mm resolution”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Negishi’s ultrasonic transducer to have resolution less than 0.5 mm because it would increase accuracy of Negishi’s system.
The combination of Negishi and Jack is silent about wherein a plurality of A-scans is generated for a plurality of depths of the test object, and wherein boundaries of the foreign object at each of the plurality of depths are determined by mapping the gradient of amplitudes of the plurality of A-scans at each of the plurality of depths.
Tsubaki teaches wherein a plurality of A-scans is generated for a plurality of depths of the test object, and wherein boundaries of the foreign object at each of the plurality of depths are determined by mapping the gradient of amplitudes of the plurality of A-scans at each of the plurality of depths (Paragraph 4).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Negishi (U.S. Patent No. 20210128102) in view of Jack (U.S. Publication No. 20150046098) and Tsubaki et al (U.S. Publication No.20120250970) and Wang et al (U.S. Patent No.5631425).
Regarding claim 20, the combination of Negishi, Jack and Tsubaki teaches all the features of claim 19 as outlined above, the combination of Negishi, Jack and Tsubaki is silent about wherein the processor is in communication with a material database containing information regarding a plurality of materials, and wherein the processor matches a material of the foreign object to at least one of the plurality of materials.
Wang teaches wherein the processor is in communication with a material database containing information regarding a plurality of materials, and wherein the processor matches a material of the object to at least one of the plurality of materials (Abstract and column 1, line 65 to column 2, line 42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to connect Negishi’s processor to a material database because it would allow Negishi’s system to identify the material type of Negishi’s foreign matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.